DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-8 and 10-13 are pending and have been examined in this application.
This communication is the first action on the merits.
As of the date of this action, no information disclosure statement has been filed on behalf of this case.

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-16) and Species A (Figs. 1-6) in the reply filed on 04/13/2022 is acknowledged. Additionally, claims 9 and 14-20 have been withdrawn by the applicant.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the insert is arranged as a set of pages” in claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 3 is objected to because of the following informalities: The Examiner suggests changing “the insert alone the spine” in line 2 to --the insert along the spine--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the phrase "the insert is arranged as a set of pages" in line 1. This renders the claim vague and indefinite, since it is unclear how a single insert as shown in the Applicant’s drawings can be arranged as “a set of pages” (which implies multiple inserts). For the purpose of examination, the phrase is being best understood as “the insert is arranged as a page”.
Appropriate correction is required. Accordingly, the invention has been examined as best understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Martin (U.S. Pub. 20170325441) in view of Snyder (U.S. Pat. 4848585).
In regard to claim 1, Martin discloses a tacklebox for storing and preparing lures, the tacklebox comprising: a casing defining an interior (Figs. 1A-3B, where there is a casing 105 defining an interior), the casing including a first casing half (Figs. 1A-3B, where there is a first casing half 105A) and a second casing half (Figs. 1A-3B, where there is a second casing half 105B) joined to the first casing half at a spine (Figs. 1A-3B and Paragraph [0035], where there the first casing half 105A is joined at a spine 110), the casing moveable between a closed position and an opened position (Figs. 1A-3B, where the casing 105 is moveable between a closed position and an opened position); an insert removably attached to the casing at the spine and enclosed within the interior when the casing is in the closed position (Figs. 1A-3B, where there is an insert 120 removably attached to the casing 105 at the spine 110 and enclosed within the interior when the casing 105 is in the closed position). Martin does not disclose an insert including at least one end slot; and at least one finger provided on the spine configured to removably secure the insert to the casing at the spine when the at least one finger is inserted into the at least one end slot. Snyder discloses an insert including at least one end slot (Figs. 1-5, where there is an insert 12a/c including at least one end slot 18); and at least one finger provided on the spine configured to removably secure the insert to the casing at the spine when the at least one finger is inserted into the at least one end slot (Figs. 1-5, where there is at least one finger 36/38 provided on the spine 22 (portion 24) configured to removably secure the insert 12a/c to the casing at the spine 22 when the at least one finger 36/38 is inserted into the at least one end slot 18). Martin and Snyder are analogous because they are from the same field of endeavor which include storage cases with inserts. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Martin such that an insert including at least one end slot; and at least one finger provided on the spine configured to removably secure the insert to the casing at the spine when the at least one finger is inserted into the at least one end slot in view of Snyder. The motivation would have been to redundantly and more securely attach the insert into the casing. Attaching the insert at both upper and lower ends (as shown in Snyder) would relatively better prevent warping or bending of the insert, while the casing is in the open position. 
In regard to claim 2, Martin as modified by Snyder discloses the tacklebox of claim 1 wherein the at least one end slot is complementary with the at least one finger (Snyder, Figs. 1-5, where the at least one end slot 18 is at least complementary with the at least one finger 36/38).
In regard to claim 3, Martin as modified by Snyder discloses the tacklebox of claim 1 further comprising at least one rib provided on the spine to align the insert alone the spine (Martin, Figs. 1A-3B and Paragraph [0047], where there is at least one rib (channel walls of 117) provided on the spine to align the insert 120 along the spine).
In regard to claim 4, Martin as modified by Snyder discloses the tacklebox of claim 3 wherein the insert further includes a slot configured to align at the at least one rib (Martin, Figs. 1A-3B and Paragraph [0047], where the insert further includes a slot (at least the section of 116 that the channel walls of 117 align with) configured to align at the at least one rib (channel walls of 117)). 
In regard to claim 5, Martin as modified by Snyder discloses the tacklebox of claim 1 wherein the insert includes an interior edge that fastens to the spine to attach the insert to the casing (Martin, Figs. 1A-3B, where the insert 120 includes an interior edge (edge of 120 on which 116/117 are positioned) that fastens to the spine to attach the insert 120 to the casing 105). 
In regard to claim 6, Martin as modified by Snyder discloses the tacklebox of claim 1 wherein the spine includes a spine slot (Martin, Figs. 1A-3B and Paragraph [0042-0043], where the spine at least includes a spine slot (portion of the spine near 111 that receives 117 when the insert 120 attaches to the casing 105)). 
In regard to claim 7, Martin as modified by Snyder discloses the tacklebox of claim 6 wherein the insert includes a fastener extension that extends through the spine slot when the insert attaches to the spine (Martin, Figs. 1A-3B and Paragraph [0042-0043], where the insert 120 includes a fastener extension (portion of 117 that receives hinge pin 112) which at least extends through the spine slot (portion of the spine near 111 that receives 117 when the insert 120 attaches to the casing 105) when the insert 120 attaches to the spine).
In regard to claim 8, Martin as modified by Snyder discloses the tacklebox of claim 1 wherein the insert includes a set of openings (Martin, Figs. 1A-3E and Paragraph [0058], where the insert 120 includes a set of openings 127).
In regard to claim 10, Martin as modified by Snyder discloses the tacklebox of claim 1 further comprising a latch for securing the casing in either the opened position or the closed position (Martin, Figs. 1A-3E and Paragraph [0036], where there is a latch 104 for securing the casing 105 in the closed position (Fig. 2)).
In regard to claim 11, Martin as modified by Snyder discloses the tacklebox of claim 10 wherein the first casing half connects to the spine at a first hinge and the second casing half connects to the spine at a second hinge to permit 180-degree movement between the first casing half and the spine, and the second casing half and the spine (Snyder, Figs. 1-2, where the first casing half 28 connects to the spine 22 at a first hinge (where 12a hinges at the spine) and the second casing half 30 connects to the spine 22 at a second hinge (where 12c hinges at the spine) to permit 180-degree movement between the first casing half 28 and the spine 22, and the second casing half 30 and the spine 22).
In regard to claim 12, Martin as modified by Snyder discloses the tacklebox of claim 11 wherein the insert is arranged as a set of pages (Snyder, Figs. 1-2, where the insert 12a/c is arranged in a manner similar to a set of pages).
In regard to claim 13, Martin discloses a tacklebox assembly comprising: a casing including a first half and a second half (Figs. 1A-3B, where there is a casing 105 with a first casing half 105A and a second casing half 105B), and the casing movable between an opened position and a closed position (Figs. 1A-3B, where the casing 105 is moveable between a closed position and an opened position); a spine pivotably coupled to the first half and the second half of the casing and connecting the first half to the second half (Figs. 1A-3B and Paragraph [0035], where there is a spine (where hinge assembly 110 is positioned) pivotably coupled to the first half 105A and the second half 105B of the casing and connecting the first half 105A to the second half 105B), and an insert removably attached to the casing at the spine and configured to carry fishing lures (Figs. 1A-3E, where there is an insert 120 removably attached to the casing 105 at the spine and configured to carry fishing lures (Figs. 3C-3E)). Martin does not disclose the spine including at least one finger; the insert including at least one end slot along an edge of the insert complementary to the at least one finger, the at least one end slot configured to receive the at least one finger to connect the insert to the casing at the spine. Snyder discloses the spine including at least one finger (Figs. 1-5, where the spine 22 has at least one finger 36/38); the insert including at least one end slot along an edge of the insert complementary to the at least one finger (Figs. 1-5, where there is an insert 12a/c including at least one end slot 18 along an edge of the insert complementary to the at least one finger 36/38), the at least one end slot configured to receive the at least one finger to connect the insert to the casing at the spine (Figs. 1-5, the at least one end slot 18 is configured to receive the at least one finger 36/38 to connect the insert 12a/c to the casing at the spine 22). Martin and Snyder are analogous because they are from the same field of endeavor which include storage cases with inserts. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Martin such that the spine including at least one finger; the insert including at least one end slot along an edge of the insert complementary to the at least one finger, the at least one end slot configured to receive the at least one finger to connect the insert to the casing at the spine in view of Snyder. The motivation would have been to redundantly and more securely attach the insert into the casing. Attaching the insert at both upper and lower ends (as shown in Snyder) would relatively better prevent warping or bending of the insert, while the casing is in the open position.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892, Notice of References Cited, for the full list of prior art made of record. Particularly the references were cited because they pertain to the state of the art of storage cases.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M DENNIS whose telephone number is (571)270-7604. The examiner can normally be reached Monday-Friday: 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN M DENNIS/Examiner, Art Unit 3647                                                                                                                                                                                                        /DARREN W ARK/Primary Examiner, Art Unit 3647